accounting practices and any other issues pertaining to his legal practice;
                     (5) provide quarterly reports to the State Bar regarding his trust account,
                     including but not limited to, copies of his trust account statements; and (6)
                     not be convicted of any crime with the exception of minor traffic
                     infractions that do not involve alcohol or controlled substances. Finally,
                     the agreement requires Rinato to pay the costs of the disciplinary
                     proceeding, excluding bar counsel and staff salaries, within 90 days after
                     he receives a bill from the State Bar.
                                 Based on our review of the record, we conclude that the guilty
                     plea agreement should be approved. See SCR 113(1). We hereby impose a
                     six-month-and-one-day suspension to be served concurrently with the six-
                     month suspension imposed in Docket No. 64956. 1 Additionally, if Rinato
                     successfully petitions for reinstatement under SCR 116, he will be on
                     probation for two years and must comply with all of the conditions in the
                     plea agreement, as outlined above. Finally, Rinato shall pay the costs of



                           1 Rinato  currently is suspended for failure to pay his State Bar
                     membership dues. Similar to the suspension imposed in Docket No.
                     64956, the suspension imposed in this order is separate from and in
                     addition to Rinato's dues suspension: the current suspensions for this
                     matter and Docket No. 64956 shall not begin until Rinato has resolved his
                     dues suspension. See SCR 98(13) (describing procedure for reinstatement
                     after dues suspension). We further note that Rinato has been suspended
                     for failure to comply with continuing legal education requirements, and
                     his right to reinstatement is conditioned upon full compliance with SCR
                     212(5) and SCR 213. In re Continuing Legal Education, Docket No. 66070
                     (Order Granting Petition as to Certain Respondent Attorneys, January 29,
                     2015).




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1047A    Q/Mia
                 the disciplinary proceedings, excluding bar counsel and staff salaries,
                 within 90 days of receipt of the State Bar's bill of costs.   See SCR 120.
                              It is so ORDERED.


                                                       dta,g;       , C.J.
                                           Hardesty


                 Sear                        ,J.
                 Parraffuir




                 Gibbons




                 DOUGLAS and SAITTA, JJ., dissenting:

                              We would reject the conditional guilty plea agreement because
                 the agreed-upon discipline is not sufficient.




                                                                                       J.
                                                      Saitta


                 cc: Chair, Southern Nevada Disciplinary Board
                      Peter M. Rinato
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e